Citation Nr: 1703919	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  10-23 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) for the period from June 26, 2006 until January 26, 2016.

2.  Entitlement to a disability rating in excess of 50 percent for PTSD for the period since January 26, 2016.

REPRESENTATION


Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. R. Gitelman, Associate Counsel



INTRODUCTION

The Veteran served in the U. S. Army from February 1969 until February 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In an April 2014 decision, the Board denied the Veteran's appeal for a higher initial rating.  That decision was appealed to the United States Court of Appeals for Veteran's Claims (Court), and in July 2015 the Court vacated the Board's April 2014 decision and remanded the matter back to the Board.  In a November 2015 decision, the Board remanded the matter for the collection of additional records and a new VA examination.

In May 2016, the RO issued a Supplemental Statement of the Case in which it continued the denial of the claim.  

FINDINGS OF FACT

1.  The Veteran's PTSD manifests as occupational and social impairment with reduced reliability and productivity for the entire period on appeal.

2.  The Veteran's PTSD does not manifest as occupational and social impairment with deficiencies in most areas such as work, school, family relationships, judgment, thinking or mood.







CONCLUSIONS OF LAW

1.  For the period from June 26, 2006 until January 26, 2016, the criteria for a 50 percent rating for PTSD have been met. 38 U.S.C.A. §§  1155, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.159, 3.321, 3.400, 4.1, 4.3, 4.7, 4.20, 4.126-4.130, DC 9411 (2016).

2.  The criteria for a 70 percent rating or higher for PTSD have not been met at any time during the appeal period. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400, 4.1, 4.3, 4.7, 4.20, 4.126-4.130, DC 9411 (2016).
   

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The May 2016 rating decision left the Veteran's initial disability rating for his service-connected PTSD at 30 percent, but raised his rating to 50 percent for the period since January 26, 2016.  The Veteran now seeks higher ratings for both of these periods.  In other words, his rating is currently "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.505, 509-10 (2007).

I.  Increased ratings

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability. See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321(a), 4.1 (2016).  Separate diagnostic codes (DCs) identify the various disabilities. See generally 38 C.F.R. Part 4 (2016).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2016). 




The criteria for evaluating PTSD are found at 38 C.F.R. § 4.130, DC 9411 (2016).

A 10 percent evaluation is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or, symptoms controlled by continuous medication.  Id.

A 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily), with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficultly in establishing and maintaining effective work and social relationships. Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Id. 

The symptoms listed above serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list. See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered. See 38 C.F.R. § 4.126 (a) (2016).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment. See 38 C.F.R. § 4.126 (b) (2016).

The RO's April 2009 decision service-connected the Veteran for PTSD and assigned a disability rating of 30 percent from June 26, 2006, the date his claim was received. 

A January 2006 private record shows the Veteran has nightmares and flashbacks about twice a week.  He was noted to have three panic attacks a week, which lasted 5 to 10 minutes.  He was noted to startle easily and to be hypervigilant.  He reported socializing with family mostly, but also having a few friends.  He was noted to having severe recent and working memory.  He was noted to have hallucinations, such as hearing his name or other noises, or seeing shadows out of the corner of his eye.  The Veteran reported feeling depressed about 25 percent of the time, and having little energy.

The March 2009 VA examination report described the Veteran as having a daily, persistent feeling that a traumatic event from his days in service was recurring.  There is a "persistent, recurrent recollection of the event," occurring "several times a week."   The Veteran is described as "hypervigilant", with occasional hallucinations including the perception of a cat meowing or a knock at the door.  The examiner also describes a "persistent, markedly diminished interest or participation in significant activities," noting that the Veteran "has lost interest in most things"  and has a "flattened affect".  Notably, the examiner concluded that he had likely had a more pronounced flattened affect since at least 2005, and the Veteran reported the symptom as early as 2004.  The Veteran reported having no significant relationships, although he was still has relationships with most of his children. See 38 C.F.R. § 4.126(b), 4.130 (2016).    

His private clinic records reflect handwritten notations that appear to show periods of unemployment in February 2010, May 2010, and January 2011.  

Based on this evidence, the Board finds that the Veteran has social and occupational impairment with reduced reliability and productivity.  The evidence shows the Veteran has poor sleep, with nightmares.  It also describes impaired memory, in addition to panic attacks two or three times a week and occasional flashbacks of the type described above.  He reported being depressed, but for less than half of the time, with decreased energy and interest.  The 2009 VA exam reflects the Veteran's reports that his condition began in 2004 and notes his symptoms worsening after the death of his wife in 2005.  He does have isolative and avoidant behavior, however, the Veteran himself noted that this did not have that negative of an impact on his job, due to the isolated aspect of his profession, which would also apply to his noted irritability.  While the symptoms causing social impairment likely had less of an effect on his work performance, the Board notes that nevertheless the totality of the more closely approximate impairment with reduced reliability and productivity for this period prior to January 26, 2016.  38 C.F.R. § 4.7.

 The remaining inquiry is whether he is entitled to a 70 percent or total rating at any time during the appeal period.

After reviewing the evidence, the Board does not find that a 70 percent rating or higher is warranted at any time, as he does not have impairment with deficiencies in most areas, including work, school, family relations, judgment, thinking, or mood. 38 C.F.R. § 4.130, DC 9411 (2016).

With regard to work, the record reflects only the three instances of employment difficulty noted above, all of which occurred within a several-year period.  Otherwise, there are no reports of occupational difficulties in the context of a career in the same profession spanning roughly four decades.  Further, there is no additional description of the circumstances surrounding these periods of unemployment.  The Veteran has taken issue with the the 2009 VA examiner's description of his work relationships as "good,"but does not describe any significant impairment to his work as a result of his PTSD.  Rather, he has indicated that he works alone and does not have contact with people, which is why his employment is not affected.  Although his symptoms may well have had some effect on his employment, the evidence does not show that he is deficient in this area.  Indeed, the January 2016 VA examination report indicates the Veteran retired after having worked for nearly 40 years without too much difficulty.  Nothing in the record reflects any performance issues.  

As to social relationships, the record does show some degree of social isolation but there are also reports of positive relationships.  The 2009 VA examination indicates the Veteran reporting that he has a positive relationship with his children with the exception of one daughter.  A January 2006 private medical report indicates that while he socialized infrequently with friends, he socialized frequently with family.  That report also indicated the Veteran socializing occasionally with "church family."  A February 2016 VA exam indicates that he sees his brothers once a year.  His symptoms undoubtedly impact his ability to socialize, but they have not yet left him deficient. 

Further, his thought processes and judgment have consistently been assessed as being intact.  The 2009 VA examination notes that he does not appear confused, and that his judgment is not impaired.  Memory impairment is described as mild.  He was oriented to person, time, and place.  He had no suicidal or homicidal ideation.  His appearance and hygiene were appropriate.  A March 2016 private medical report describes his thought as "linear" and "goal-directed" and notes an awareness of his problems.  There is no record of any trouble with the law, or problems with drinking or other substances.  

The Board notes that there are several private medical records from 2016 and 2015 indicating Global Assessment Functioning (GAF) scores as low as 40.

GAF scores range from 1 to 100 and reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). This scale is found within the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a reference tool utilized by mental health clinicians. The current, fifth edition, of the DSM no longer contains such scores.  GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). Scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. See Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994). 

The Board has considered the Veteran's several assigned low GAF scores from his private provider.  The score and the interpretations of the score are considerations in rating a psychiatric disability. See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case are not dispositive of the percentage rating issue; rather, they must be considered along with all of the other evidence. 38 C.F.R. §  4.126 (a).   Scores of 40 generally reflect serious impairment.  Here, the low GAF scores are entries in patient assessment forms, which also, somewhat contradictorily, describe the Veteran's thought processes as "linear" and "goal-directed", and that describe him as understanding facts, able to draw conclusions and having an awareness of his problem and role.  As discussed above, his symptoms do have a serious impact on his life.  However, the Board does not find these GAF scores outweigh the other evidence of record, which does not show the Veteran to have deficiencies in most areas.

In short, for the reasons described above, the Board finds that the Veteran's disability does not rise to the level contemplated by the 70 percent rating level.   For these same reasons, the Board also finds that the Veteran does not have the total occupational and functional impairment described in the 100 percent rating level.  As noted above, the Veteran had largely steady employment over a number of decades, and  maintains some social relationships.  His current condition does not meet the 100 percent criteria.

The Board also does not find that referral for extraschedular consideration is warranted, as his symptoms are contemplated by the rating schedule. Thun v. Peake, 22 Vet. App 111 (2008).  His PTSD symptoms are rated based on the extent of social and occupational impairment they cause. The symptoms listed under the criteria applicable to DC 9411 serve as mere examples of the type and degree of the symptoms whose effects would justify a particular rating, and are not intended to constitute an exhaustive list. See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, all of his symptoms are contemplated by the Rating Schedule, and were taken into consideration when assigning a 50 percent rating. 

The Board has also considered whether an inferred claim for a total disability based upon individual unemployability has been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Basically, a TDIU award permits for the assignment of a total rating even when an individual service-connected disability or disabilities are rated as less than total. 

The Veteran has not alleged that he is precluded from attaining or maintaining any gainful employment due to his psychiatric disability. The record indicates the Veteran has worked, largely uninterrupted, for almost four decades as a surveyor.  There is no probative evidence that the Veteran's PTSD has limited his ability to secure and follow a substantially gainful occupation.  Indeed, as mentioned above, he apparently retired after more than forty years, and there is no indication of troubles with supervisors or coworkers.  There is also no evidence that he has been unable to obtain work since his retirement.  As such, the Board finds that the issue of entitlement to a TDIU is not raised . Id.  

II.  Notice and Assistance

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. VA's duty to notify was satisfied by its July 2006 notification letter. 

VA's duty to assist under the VCAA includes helping claimants to obtain STRs and other pertinent records, including private medical records (PMRs). The claims file contains the Veteran's STRs, VA medical records, and PMRs. The duty to obtain relevant records is therefore satisfied. 

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. Appropriate VA medical inquiries have been accomplished and are factually informed, medically competent and responsive to the issues under consideration.

The Board is further satisfied that the RO substantially complied with its November 2015 remand directives.  Stegall v. West, 111 Vet. App. 268, 271 (1998); see also D'Aries v. Peake,  22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required). As directed by the Board the AOJ identified and collected available additional medical records, provided an updated VA examination and readjudicated the claim. 

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim, and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.


ORDER

A 50 percent initial disability rating for PTSD is granted.   

The claim of entitlement to a disability rating of higher than 50 percent for PTSD is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


